Citation Nr: 1815543	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for entitlement to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for pleural effusion.

5.  Entitlement to an increased rating for pleurisy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from February 1984 to March 1992.

This matter is on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a February 2018 Board hearing, and a record of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for left shoulder, left knee, and right hip disorders, as well as a claim to a total disability rating based upon individual unemployability (TDIU) was adjudicated by the Agency of Original Jurisdiction (AOJ) in a June 2017 rating decision and the claims folder reflects that the Veteran filed a timely notice of disagreement (NOD) with respect to decision.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed the aforementioned NOD, thus, as receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the Veteran's claims, Manlincon is not applicable in this case.

Although the RO ultimately adjudicated the Veteran's service connection claim for an acquired psychiatric disability on the merits, this claim was originally denied by the RO in September 2008 rating decision.  Accordingly, before the Board may reopen any previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been re-characterized as noted on the cover page of this decision.


FINDINGS OF FACT

1.  In February 2018, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for entitlement to service connection for heart and pleural effusion disorders, and for an increased rating for pleurisy.

2.  Entitlement to service connection for PTSD was last denied by the RO in a September 2008 rating decision; but the Veteran did not initiate an appeal or submit new and material evidence within one year. 

3.  Evidence added to record since the September 2008 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

4.  The most probative evidence of record establishes that the Veteran has PTSD attributed to a stressor he experienced during service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of entitlement to service connection for entitlement to service connection for heart and pleural effusion disorders, and for an increased rating for pleurisy have been met by the Veteran.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The September 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).

3.  Evidence received since the September 2008 rating decision became final is new and material; and the claim of service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a) (2017).

4.  The criteria for entitlement to service connection for PTSD, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn the appeals of entitlement to service connection for service connection for heart and pleural effusion disorders, and for entitlement to an increased rating for pleurisy.  See February 2018 Board hearing transcript ("prior to going on the record[,] the Veteran [indicated he] wished to withdraw his service connection claims for a heart disability, and for pleural effusion, as well as an increased rating for pleurisy.  Is that correct...VETERAN: That's correct.").  Hence, regarding these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and the appeals are dismissed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

New and Material

The Veteran seeks to reopen his previously denied claim of entitlement for service connection for PTSD.

Generally, a claim which has been denied in a final decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104(b), 7105(c).  However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In the September 2008 rating decision, service connection for PTSD was denied in part due to the absence of stressor corroborating information.  See September 2008 rating decision ("You did not submit a stressor statement for us to attempt to corroborate stressors with the service department").  The evidence received since September 2008 and relevant to reopening the claim includes new statements detailing the Veteran's alleged stressors, including testimony taken during the February 2018 Board hearing.  As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim.  Accordingly, the claim of service connection for PTSD, is reopened.  38 C.F.R. § 3.156(a).

Service Connection 

The Veteran is seeking entitlement to service connection for PTSD, having proffered alternative sources of military-related trauma for the cause of his current PTSD diagnosis; among them being involved in traumatic helicopter training accidents.  See February 2018 Board hearing transcript ("87 or '88, I'm not sure, we were doing a special ops training mission at the McKenna MOUT site, Fort Benning, Georgia.  I was on a CH-47 Chinook.  We came in, got a little too close to a building, front rotor hit it, sparks went off.  We crashed into the ground"); see also March 2008 VA examination ("He was in a couple helicopter crashes...rear rotor hit one of the buildings and they crashed").

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Regarding the diagnosis of PTSD, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Facts & Analysis

Post-service medical records demonstrate a current diagnosis of PTSD, thus the first element of service connection is satisfied.  See i.e. August 2016 VAMC Mental Health note ("Axis I...PTSD").

Regarding the second and third elements of service connection, a review of the record shows that following an examination for VA purposes in March 2008, the examiner found the Veteran's PTSD symptoms to be "more related to military service," including a stressor involving a traumatic helicopter crash and "actual or threatened serious injury or death to self."  Therefore, the third element of service connection, a positive nexus to service is established, and this matter turns upon the verification of the alleged stressor.

There is no probative evidence showing that the Veteran was not involved in a traumatic helicopter crash during service.  Rather, his service records corroborate the undertaking of such hazardous mission training during the time he has reported being involved in the traumatic helicopter incident.  Namely, personnel records reflect that the Veteran was a senior NCO involved in the notoriously vigorous and difficult training of the 4th and 75th Army Ranger battalions stationed at Ft. Benning.  See generally Record of Assignments ("870801...Training NCO...Co. C 3/75th RGR, Ft. Benning GA").  

In that vein, the Veteran has consistently reported his involvement in hundreds of jumps, a fact attested to by service treatment records reflecting jump-related injuries and his DD 214 which reflects a "master parachutist badge."  Likewise, as noted above, the Veteran has been consistent in his description of this stressor for many years.  Accordingly, the Board accepts the Veteran's lay testimony, coupled with his personnel records as sufficient to establish the occurrence of the claimed in-service stressor.

Because the evidence shows the Veteran diagnosed to have PTSD linked to an in-service stressor, service connection for PSTD is warranted.  


ORDER

New and material evidence having been received, the petition to reopen service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.

The appeal for entitlement to service connection for a heart disorder is dismissed.

The appeal for entitlement to service connection for a pleural effusion disorder is dismissed.

The appeal for entitlement to an increased evaluation for pleurisy is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


